E. BRYAN WILSON
Acting United States Attorney

G. MICHAEL EBELL
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: Michael.ebell@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

     UNITED STATES OF AMERICA,                 )
                                               )
                           Plaintiff,          )
                                               )
                                                 Case No. 3:19-cr-00114-JMK-MMS
           v.                                  )
                                               )
     REY JOEL SOTO-LOPEZ,                      )
                                               )
                          Defendant.           )
                                               )

                                        NOTICE

        COMES NOW the United States of America, by and through undersigned counsel,

and respectfully files this Notice of Telephonic Witnesses at the Motion to Suppress

hearing in the above-entitled case scheduled for Thursday, May 20, 2021, at 2:00 p.m., in

Anchorage, Alaska.

//
      RESPECTFULLY SUBMITTED May 19, 2021, at Anchorage, Alaska.

                                         E. BRYAN WILSON
                                         Acting United States Attorney

                                         s/ G. Michael Ebell
                                         G. MICHAEL EBELL
                                         Assistant U.S. Attorney


CERTIFICATE OF SERVICE

I hereby certify that on May 19, 2021,
a true and correct copy of the foregoing was
served electronically on:

Gary Colbath

s/ G. Michael Ebell
Office of the U.S. Attorney




U.S. v. Soto-Lopez
3:19-cr-00114-JMK-MMS                  Page 2 of 2
